DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/18/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egli (US 4,428,485).
Regarding claim 1, Egli discloses a package for consumer goods, the package comprising: a sheet material with a first end (Fig 1, top of front) and a second end (Fig. 1, top of back), the first end being connected to the second end to form a sealing flap (at 
Regarding claim 2, the first end includes a first portion and a second portion, the first portion defining the opening cut (7), the sealing flap (at 4) being connected to a first package face such that the first portion is sealed between a second portion and the first package face. See Figs. 4-7.
Regarding claim 3, the connection between the longitudinal edges of the sheet material is stronger than the connection between the sealing flap and the first package face. See Figs. 1-11. 
Regarding claim 6, the sheet material includes a center panel (Fig. 1, bottom), a first side panel (Fig. 1, front) and a second side panel (Fig. 1, back), the center panel forming a second package face for the package, the first side panel and the second side panel both depend from transverse sides of the center panel, the first side panel and the second side panel forming the first package face. See Fig. 2. 

Regarding claim 13, a second fold line (fig. 4, at 10) divides the sealing flap from the first package face, the second fold line traversing the width of the sealing flap. See Fig. 4. 
Regarding claim 14, the sealing flap has a longitudinal length (this can change based on orientation), and the opening cut has a first length that is substantially parallel to the longitudinal length of the sealing flap. See Fig. 3. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Egli as applied above in further view of Cristofolo (US GB 2112745).
Regarding claim 7, Egli does not disclose the edges as claimed. Cristofolo, which is drawn to a package, discloses a sheet material that includes a first sheet face and a second sheet face, longitudinal edges (16) of the sheet material being connected to each other by the first sheet face being folded onto itself and sealed along the longitudinal edges, a first end being connected to a second end by connecting ends of .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Egli as applied above.
Regarding claim 15, Egli discloses the claimed invention except for the opening cut being substantially centered along the width of the sealing flap. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cut centered as claimed in order for a user to more easily find the cut, since it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70.

Response to Arguments
Applicant’s arguments filed 4/19/2021 have been considered but they are not persuasive. Applicant argues the Egli does not disclose the latest amendment - the Office respectfully disagrees. See above rejection. One issue of note is that the “width” and “longitude” of the device is unclear as the device can be oriented such that these elements can be changed, or interpreted to be different areas. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734